Citation Nr: 1143669	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-29 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post excision left foot neuroma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 until June 2002.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2008 and June 2010, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in February 2010 and July 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The evidence of record raises claims for rating increases for a service-connected left shoulder disability and a left leg post shrapnel wound, as indicated in the Veteran's letter dated in February 2005.  These matters are not before the Board because they have not been prepared for appellate review.  Accordingly, these matters are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of status post excision left foot neuroma is manifested by tenderness and weakness, with no more than moderate disability demonstrated.

2.  The medical and other evidence of record indicates that the Veteran has neuropathy of the left lower extremity due to his service-connected left foot neuroma disability which is manifested by no more than mild incomplete nerve paralysis.

3.  The evidence does not show that the Veteran's service-connected residuals of status post excision left foot neuroma is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1. The criteria for an increased initial disability rating in excess of the currently assigned 10 percent for the Veteran's service-connected residuals of status post excision left foot neuroma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

2.  The criteria for a separate 10 percent rating for mild incomplete nerve paralysis of the left lower extremity due to the Veteran's service-connected left foot neuroma disability have been met.  38 C.F.R. § 4.124a, Diagnostic Code 8525 (2011).

3.  Application of extraschedular provisions for the service-connected residuals of status post excision left foot neuroma is not warranted.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial disability rating for his service-connected status post excision left foot neuroma.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2008 and June 2010, the Board remanded this claim and ordered the either the AMC or agency of original jurisdiction (AOJ) to afford the Veteran an opportunity to provide treatment records from the MacDill Air Force Base Hospital in Tampa, Florida as well as schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, treatment records from the MacDill Air Force Base were obtained and associated with the Veteran's claims folder.  Further, the Veteran was provided a VA examination for his left foot disability and a report of the examination was associated with his claims folder.  The Veteran's left foot disability claim was readjudicated via the February 2010 and July 2011 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by letters mailed in April 2003 and December 2004, and notice with respect to the effective-date element of the claim, by a letter mailed in July 2008.  Although the December 2004 VCAA letter as well as the July 2008 letter pertaining to the effective-date element of the claim were provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in February 2010 and July 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in May 2003 and September 2010.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  Neither the Veteran nor his representative have contended otherwise.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  Additionally, in his August 2005 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Higher evaluation for Status Post Excision Left Foot Neuroma

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran is currently assigned a 10 percent disability rating for status post excision left foot neuroma under Diagnostic Code 5284 [foot injuries, other].  See 38 C.F.R. § 4.20 (2011) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].

Use of Diagnostic Code 5284 alone is the most appropriate diagnostic code for the Veteran's left foot disability.  Diagnostic Code 5284 is "catchall" code and is the only code under the rating schedule that will adequately account for the entirety of the Veteran's symptomatology, which is predominated by painful ambulation.  The Veteran and his representative have not suggested the applicability of another Diagnostic Code.

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Diagnostic Codes 5280 and 5281 for hallux valgus as well as Diagnostic Code 5282 for hammertoes provide a maximum disability rating of 10 percent.  Diagnostic Code 5283 pertains to malunion or nonunion of tarsal or metatarsal bones, but there is no medical evidence showing that the Veteran has these disorders.  The other diagnostic codes applicable to foot disorders; Diagnostic Code 5276 for acquired flatfoot, Diagnostic Code 5277 for weak foot, Diagnostic Code 5278 for claw foot, and Diagnostic Code 5279 for metatarsalgia also do not apply to the Veteran's left foot disability.

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries. With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

The Board observes that the words "moderate", "moderately severe", and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).  

The Veteran has evidenced hammertoes on his left foot.  See the May 2003 VA examination report.  A treatment record from MacDill Air Force Base dated in October 2002 noted mild hallux valgus deformity with mild prominence of the median eminence of the first metatarsophalangeal joint and mild degenerative changes in the carpal bone.  The Veteran is not service-connected for these disabilities.
  
The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In this case, the evidence of record specifically describes the Veteran's service-connected residuals of status post excision left foot neuroma.  Such descriptions will be used to rate the disability.  

The Board notes the medical evidence of record does not demonstrate complete paralysis of the left foot at any time period, and the Veteran does not contend that there is complete paralysis.

The Veteran's left foot disability is currently rated as 10 percent disabling, which is indicative of moderate disability.  To obtain a 20 percent rating, his disability must be shown to be moderately severe.

A treatment record from the MacDill Air Force Base dated in October 2002 documented treatment for the Veteran's left foot.  Specifically, mild hallux valgus deformity with mild prominence of the median eminence of the first metatarsophalangeal joint, ossific density projecting lateral to the second proximal interphalangeal joint, mild degenerative changes in the carpal bone, and a small plantar calcaneal spur were noted.  

The Veteran was afforded a VA examination for his left foot disability in May 2003.  He complained of pain in his left foot as well as numbness in his second and third toes.  Although he stated that he was unable to do walking exercises, he was fully independent for activities of daily living.  Moreover, he denied flare-ups, had a normal gait, and used no assistive devices such as crutches, canes, or walkers.  Upon examination of the Veteran's left foot, the examiner noted palpable and normal pulses, intact deep tendon reflexes and muscle tone, no sensory loss, "some" numbness between the second and third toes, normal arch height, and normal radiograph.  Further neurological testing of the Veteran's left foot showed "some" decrease to pinprick and light touch in the digits of his left foot.  The examiner noted that the Veteran would have an additional 25 percent of functional loss due to pain or after repeated use from the left foot disability.  He diagnosed the Veteran with status post excision of neuroma left second interspace with continued pain and residual pain and probable scar tissue and/or stump neuroma of the left second interspace.  

VA treatment records also document treatment for the Veteran's left foot disability.  Notably, an examination of his left foot dated in October 2008 indicated ambulation without difficulty, 2+ pulse, 5/5 muscle strength, and normal sensory examination with "mild" symptomatology assessed.  Further, an examination dated in December 2008 indicated no significant findings.  An examination of the Veteran's left foot dated in May 2010 showed essentially normal findings.  Foot pain was noted in a June 2011 treatment record.

The Veteran was provided a VA examination for his left foot disability in September 2010.  He continued his complaints of left foot pain which worsened with prolonged standing and wearing any shoes except flip-flops and required him to stand more on his right leg.  He further noted pain while standing, walking, and resting as well as redness, stiffness, fatigability, weakness, and lack of endurance located at the metatarsal area.  Moreover, the Veteran reported numbness in the second and third toes and hypersensitivity in the sole of the left foot, specifically the area of the second and third metatarsal heads.  The Veteran also indicated that the left foot disability had no effects on feeding, bathing, dressing, toileting, grooming, and driving; mild effects on chores, shopping, and traveling; and moderate effects on exercise, sports, and recreation.

Upon examination, the examiner reported no evidence of painful motion, swelling, instability, muscle atrophy, or weakness.  However, he reported evidence of tenderness in the metatarsal head and base of the second/third toe as well as abnormal weight bearing including decreased sensation of all toes except the great toe.  He also noted callus medial aspect of the great toe and mild flexion of the proximal interphalangeal joint of the second toe.  The Veteran walked without assistance and did not require assistive devices, slightly favoring the left foot.  Although the Veteran's maximal walking, standing, and exercise capacities were reduced, the examiner noted that the Veteran otherwise retained the functional use of his left foot.  Reflex and sensory examinations were essentially normal, although decreased vibration of all toes except the great toe and an area of the sole over the metatarsal heads of the second and third toes were noted.  With respect to motor impairment, there was "slight" reduction in flexion power of all toes except the great toe as well as gait abnormality.  However, muscle tone was normal, and there was no evidence of muscle atrophy, imbalance or tremor, fasciculations, hypersensitivity, or function of nerve joint affected by the nerve disorder.  The examiner diagnosed the Veteran with residuals, status post neuroma excision of the left foot and mild sensory neuropathy of the left fourth and fifth toes which was not caused by or a result of the residuals of neuroma excision.  Pertinently, the examiner reported that the Veteran's symptoms are "moderate."   

After having carefully considered the matter, the Board finds that the competent and credible evidence of record demonstrates that an increased rating for the Veteran's service-connected left foot disability is not warranted, as the disability more closely approximates moderate disability than moderately severe or severe disability.  Notably, the September 2010 VA examiner described the Veteran's left foot neuroma as "moderate."  Indeed, VA treatment records discussed above document the Veteran's left foot symptomatology as "mild."  Further, the Veteran has stated that his daily activities are at the most moderately affected by the left foot disability.  See the September 2010 VA examination report.  Moreover, he has indicated on multiple occasions that he does not require the use of assistive devices due to his left foot pain.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2011).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his left foot disability, notably his difficulty when standing, walking, and resting as well as stiffness, fatigability, weakness, and lack of endurance. 
  
However, the Board places greater probative value on the objective clinical findings which do not support an evaluation in excess of 10 percent for limitation of motion.  In this regard, the competent medical evidence of record does not indicate any significant functional loss attributed to the Veteran's foot complaints.  Although the May 2003 VA examiner stated "[i]n my opinion [the Veteran] would have an additional 25 percent of functional loss due to pain or after repeated use from these left foot disorders," there is no indication that limitation of function testing was performed in conjunction with the examination.  Moreover, the September 2010 VA examiner indicated "mild" flexion of the proximal interphalangeal joint of the second toe.  He further noted that there was no evidence of painful motion, swelling, instability, or weakness.  Pertinently, after examination of the Veteran, the examiner concluded that the Veteran's symptoms, which included functional loss, were "moderate."  These findings are consistent with the remainder of evidence of record.     

Based on this record, the Board is unable to identify any clinical findings that would warrant an evaluation in excess of the currently assigned 10 percent for the Veteran's left foot disability under 38 C.F.R. § 4.40 and 4.45 during any period under consideration.  The current 10 percent rating adequately compensates the Veteran for any functional impairment and any current limitation of motion attributable to his service-connected left foot disability.  See 38 C.F.R. §§ 4.41, 4.10 (2011).  The Board observes that in assigning a 10 percent disability rating for the Veteran's left foot neuroma excision residuals, the RO considered pain with motion.  

Accordingly, the Board finds that the overall severity of the Veteran's left foot neuroma disability more closely approximates moderate disability.  As moderately severe or severe disability have not been demonstrated, a disability rating in excess of 10 percent, as per Diagnostic Code 5284, must be denied.
    
Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban, supra.  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning, supra.

The Board notes the Veteran's complaints of numbness in his left foot as a result of his neuroma excision.  See, e.g., the May 2003 VA examination report.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8525, a maximum schedular rating of 30 percent is awarded for complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and plantar flexion is impaired.  When there is incomplete paralysis, a 20 percent rating is in order for severe disability, and moderate or mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8525 (2011).

After a review of the evidence of record, the Board finds that a 10 percent disability rating is warranted for nerve paralysis of the left lower extremity.  Specifically, upon neurological examination, the May 2003 VA examiner reported "some numbness" between the Veteran's second and third toes from the surgery of the removal of the neuroma.  Further, a sensory examination revealed "some decrease" to pinprick and light touch in the digits of the left foot.  All other neurological findings were essentially normal.  Additionally, the September 2010 VA examiner reported decreased sensation, vibration, and light touch in all of the toes except the great toe.  Reflex, position sense, hypersensitivity, and muscle tone testing was normal.  Pertinently, the examiner reported that the findings of the left second and third toes and sole of the left foot are associated with the residuals of the neuroma excision.  However, he reported that the Veteran's mild sensory neuropathy of the left fourth and fifth toes was not caused by or a result of the Veteran's residuals of left foot neuroma excision.  His rationale was based on his finding that "the location of the neuroma surgery could not have damaged the nerves to the fourth/fifth toes."  There is no evidence to the contrary.  Finally, the Board notes that VA neurological examinations dated in October and December 2008 discussed above revealed no significant findings.     

Resolving the benefit of the doubt in the Veteran's favor, the competent and probative evidence of record arguably demonstrates no more than a mild incomplete nerve paralysis of the left lower extremity.  While the Board acknowledges the Veteran's neurological complaints, in its opinion those complaints do not present a picture consistent with moderate or severe disability of his left lower extremity.  Rather, there is no objective evidence of pathology which might be said to be indicative of moderate or severe pathology with respect to the Veteran's left lower extremity.  Therefore, a separate 10 percent rating for nerve paralysis of the left lower extremity, but no higher, is warranted.
  
The evidence of record also indicates that there is a scar between the bases of the Veteran's left second and third toes which is consistent with the Veteran's reported surgical history.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in April 2003. Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for scars which are superficial and painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage.  In this case, the Veteran's left foot scar was not reported to have caused pain, instability or interference with range of motion.  Accordingly, the Board finds that the competent and probative evidence demonstrates that the left foot scar is asymptomatic; a separate rating for this scar under Diagnostic Code 7804 is not warranted by the evidence of record.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected status post excision left foot neuroma has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a disability rating greater than 10 percent during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the May 2003 and September 2010 VA examination reports, indicate that the Veteran's left foot symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for status post excision left foot neuroma for any time from July 1, 2002 to the present.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected left foot disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v.  Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran has been employed part-time as a consultant for the past five to ten years.  See the September 2010 VA examination report.  The Board notes that the September 2010 VA examiner reported that the Veteran's left foot disability causes "significant effects" on the Veteran's employment, including decreased mobility and pain.  However, the Veteran reported that he has not lost any time from work during the previous twelve months due to the left foot disability.  In any event, the Board notes that it has no reason to doubt that the Veteran's left foot disability adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Crucially, the Board has not identified an exceptional or unusual clinical picture as a result of the service-connected left foot disability.  There is no medical evidence that the Veteran has been hospitalized or received in-patient treatment as a result of the left foot disability during the period under consideration.

Accordingly, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  As there is no factor which takes this disability outside the usual rating criteria, the Board has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In denying in part and granting in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is prevented from obtaining substantial and gainful employment because of his service-connected status post excision left foot neuroma disability.  On the contrary, the Veteran has stated that he is currently employed as a consultant.  See the September 2010 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to an initial rating in excess of 10 percent for status post excision left foot neuroma is denied. 

Entitlement to a separate 10 percent rating for mild incomplete nerve paralysis of the left lower extremity due to the service-connected left foot neuroma disability is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


